     Case 3:21-cr-00391-WQH Document 26 Filed 05/07/21 PageID.43 Page 1 of 1




 1
 2
 3
                          UNITED STATES DISTRICT COURT
 4
                       SOUTHERN DISTRICT OF CALIFORNIA
 5
 6
     UNITED STATES OF AMERICA,                       Case No. 21cr391-WQH
 7
 8                            Plaintiff,
                                                     JUDGMENT and ORDER OF
 9         v.                                        DISMISSAL
10
     JULIO CESAR ESCANDON-                           [ECF No. 24]
11   BERNAL,
12
                              Defendant.
13
14
15
           Upon motion of the United States of America and good cause appearing,
16
           IT IS HEREBY ORDERED that the Information [ECF No. 20] in the above-
17
     entitled case be dismissed without prejudice.
18
           SO ORDERED.
19
     Dated: May 7, 2021
20
21
22
23
24
25
26

27

28
